Citation Nr: 0026543	
Decision Date: 10/04/00    Archive Date: 10/10/00

DOCKET NO.  99-11 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.  

2.  Entitlement to service connection for a right shoulder 
disorder.  

3.  Entitlement to service connection for a right arm and 
elbow disorder.  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and husband


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from June 1987 to February 
1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 decision by the RO 
which denied service connection for right knee, right 
shoulder, right arm and elbow disabilities, and a disability 
manifested by numbness in the left foot.  A personal hearing 
was held at the RO in August 1999.  

The Board notes that while the veteran initially included the 
issue of numbness of the left foot in her notice of 
disagreement, she did not address this issue in her 
substantive appeal received in May 1999.  Furthermore, the 
veteran clarified the issues on appeal at the personal 
hearing in August 1999 as those shown on the first page of 
this document.  Accordingly, the Board will confine its 
review of the appeal to the issues set forth above.  


REMAND

As discussed below, the Board finds that the appeal of the 
issues of service connection must be remanded to the RO for 
additional development.  

The RO denied service connection for the disabilities now at 
issue on appeal by rating action in February 1998, on the 
basis that the claims were not well grounded.  In order for a 
claim to be well grounded, there must be competent evidence 
of current disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  

In this case, the evidentiary record includes private medical 
records which show a diagnosis of bursitis of the right 
shoulder and right knee.  (See First Med report dated in 
April 1995).  Furthermore, in a statement received in January 
2000, the veteran reported that VA doctors have related her 
current disabilities to military service.  The RO has 
obtained a number of VA outpatient records.  However, none of 
them contain an opinion as to the etiology of the veteran's 
current disabilities.  

The contentions alleged by the veteran has put the VA on 
notice of the possible existence of competent medical 
evidence that would be relevant to a full and fair 
adjudication of the claim.  In this regard, the VA is charged 
with the obligation under 38 U.S.C.A. § 5103(a) to advise a 
claimant of evidence needed to complete the application.  
This obligation depends upon the particular facts of the case 
and the extent to which the Secretary of the Department of 
Veterans Affairs has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  Having identified 
a source of additional evidence which is within the purview 
of the VA, the RO has an obligation to obtain this evidence.  

In this case, the veteran should be advised that the 
obtaining of evidence showing a diagnosis of her current 
disabilities and a relationship of these disabilities to 
military service would be useful in establishing a well 
grounded claim.  Accordingly, additional development will be 
necessary prior to the Board entering its final determination 
regarding this issue.  

In light of the veteran's contentions and the current 
evidence of record, it is the decision of the Board that 
further development is necessary prior to appellate review.  
Accordingly, the claim is REMANDED to the RO for the 
following action:  

1.  The RO should take appropriate steps 
to contact the veteran and request that 
she furnish statements from the VA 
doctors she claims have related her 
current disabilities to military service.  
If she has trouble locating the 
physicians, she should so notify the VA 
who should verify whether the physicians 
still work for the VA.  If so, the 
veteran should be provided with the names 
and addresses of the VA facility(ies) 
where the physicians work so that she may 
request statements from these 
individuals.

2.  If the RO determines that the claims 
of service connection for a right knee, 
right shoulder, and/or right arm and 
elbow are well grounded, the veteran 
should then be afforded a VA examination 
to determine the correct diagnosis of any 
right, knee, shoulder, arm and elbow 
disability.  The date of onset and 
etiology of each diagnosed disability 
should be noted.  In particular, it 
should be noted whether it is at least as 
likely as not that each diagnosed 
disability had its onset in service.  
[The underlined standard of proof should 
be utilized in formulating a response.]  
If arthritis of any joint is present, the 
date of onset should be determined from 
the evidence of record.  Also, it should 
be noted whether the veteran has a 
shortened right leg; and, if feasible, 
the etiology and date of onset should be 
discussed.  Finally, the relationship of 
the shortened right leg and any current 
right knee disability should be 
discussed.  The claims folder and a copy 
of this remand must be made available to 
the examiner for review.  Any appropriate 
testing deemed necessary to arrive at a 
diagnosis should be performed in 
connection with this examination.  The 
examiner should describe her/his findings 
in detail and provide a complete 
rationale for all opinions offered.  If 
the physician can not render a medical 
opinion without resort to speculation, he 
or she should so indicate.  The findings 
should be typed or otherwise recorded in 
a legible manner for review purposes.  

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the report does 
not include an adequate response to the 
specific opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 (1999).  

4.  After the requested development has 
been completed, the RO should again 
review the veteran's claims.  If the 
benefits sought on appeal remain denied, 
the veteran and her representative should 
be furnished a Supplemental Statement of 
the Case, and be given the opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  




		
	Iris S. Sherman
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  

